Citation Nr: 1612443	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  08-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 
 
3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a headache disability and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, and from September 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in November 2009; a transcript of that hearing is of record.  The Board previously remanded this appeal in December 2009 and August 2014.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 1975 final Board decision denied service connection for headaches. 

2.  An October 1995 rating decision declined to reopen a claim for service connection for headaches.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 
 
3.  The evidence submitted since the October 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for headaches.

4.  Competent and credible evidence indicates the Veteran has experienced headaches in service and since that time.

5.  When resolving doubt in the Veteran's favor, tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

Initially, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for headaches.  Historically, that claim was initially denied in a January 1975 rating decision because the RO found that the Veteran did not have a diagnosed disability associated with his claimed headaches.  The Veteran appealed that denial to the Board, which finally denied the matter in a July 1975 Board decision.  38 C.F.R. § 20.1100.  The Board found that the headaches were not the result of a diagnosed disease entity and therefore, did not form the proper basis for service connection.  It further found that the Veteran's headaches shown in service were not related to a disease or injury, and that the Veteran's current headaches are of unknown etiology and not related to a pertinent diagnosed disorder.  

Thereafter, pursuant to a request to reopen, the RO issued an October 1995 rating decision finding that new and material evidence had not been submitted to reopen the service connection claim.  Specifically, while the RO acknowledged a May 1995 VA examiner's assessment of migraines, it found that the Veteran's new statements were cumulative and that the record does "not support the onset of a disease process such as a migraine or vascular type headache in service that has existed to the present."  The October 1995 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Since the October 1995 rating decision, new and material evidence has been added to the claims file.  Specifically, in May 2014, a VA physician acknowledged the Veteran's report of quarantine in service for meningitis, and noted that there are changes on an MRI that suggest the Veteran may have had meningitis, such as "even hyperintensity around ventricles."  The physician then stated that the Veteran's headaches could be related to his reported "severe febrile illness while in the military while on quarantine for 'spinal meningitis.'"  Such new evidence suggests a nexus between the Veteran's headaches and his military service and, when considered with the other evidence of record relating to headaches, would at least trigger VA's duty to assist by providing a new medical opinion.  Thus, it is also material.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


Service Connection

Headaches

Next, the Board finds that service connection for headaches is warranted.  The Veteran has provided competent lay testimony that he first experienced severe headaches in service and that severe headaches have continued since service.  A headache is an observable condition of which the Veteran is competent to provide lay testimony.  Barr v. Nicholson, 21 Vet. App. 303, 305   (2007).  

The Veteran's lay testimony is entirely supported by the evidence of record.  In this regard, his service treatment records document frequent complaints of and treatment related to chronic headaches from as early as July 1969, notwithstanding an earlier November 1968 headache associated with a viral illness.  The records show the headaches were variously thought to be migraines, muscular headaches, vascular headaches, tension headaches, or headaches related to refractive error, though workups were generally negative.  The Veteran further reported a history of chronic headaches during service examinations, including during his September 1974 separation examination.  

Post-service evidence supports that the Veteran's chronic headaches continued post service.  During a December 1974 VA examination, the Veteran reported a history of frequent and severe headaches since October 1968.  He continued to report a history of headaches during various VA treatment in the 1990s, and in May 1995, a VA examiner found that the Veteran's reported headaches occurring in the left temporal area are consistent with migraine headaches.  Subsequent VA treatment records show continued reports of chronic headaches, including in May 2014 and November 2013, at which times he reported a "[n]early frequent HA since boot camp" that is "[b]etter now than it was in the past but still with HAs."  

The Board finds that the Veteran's reports of the in-service onset of his headaches and their continuation thereafter both competent and credible, as they are supported by the medical evidence of record.  There are medical records documenting treatment for headaches in and post service to the present, variously diagnosed as migraines, tension or muscular headaches, or headaches of unknown etiology.  Thus, the Board finds that service connection for a headache disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

Tinnitus

The Veteran also seeks service connection for tinnitus.  The Veteran maintains that he was exposed to excessive noise while in service and his tinnitus is related to that in-service noise exposure.  

At the outset, the Board acknowledges that the Veteran's military occupational specialty included radio repairman and avionics electronics.  The Veteran repaired radios for airplanes and helicopters.  The Veteran also has maintained that he was exposed to sniper fire and a rocket explosion.  Service connection for post traumatic stress disorder has been granted as a result of the Veteran's exposure to "fear of hostile military or terrorist activity."  See December 2011 Rating Decision.  As such, exposure to acoustic trauma or excessive noise in service is conceded.

Additionally, it is acknowledged that at times, the Veteran has attributed his tinnitus to his in-service noise exposure, whereas at other times, he has indicated that the ringing of the ears started post service.  Nonetheless, given the Veteran's in-service experiences and exposure, the Board finds that the Veteran's statements indicating the presence and onset of tinnitus are supported by the service records and that any doubt in this regard will be resolved in his favor.  

The Board also notes that VA examiners have opined that it would be speculative to attribute the Veteran's tinnitus to service or any event of service.  However, it is unclear if the Veteran's in-service noise exposure was fully contemplated.  Thus, the opinions are of little probative value.

Given that the Veteran has tinnitus, that he was exposed to excessive noise in service, that he is competent to establish the presence and onset of tinnitus, and that he attributes his tinnitus to service, the Board finds that when resolving doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); Charles v. Principi, 16 Vet. App. 370 (2002).


ORDER

The claim for service connection for headaches is reopened.

Service connection for headaches is granted.

Service connection for tinnitus is granted.



REMAND

Unfortunately, the Board finds that further remand of the Veteran's hearing loss claim is necessary.

In this regard, the Veteran testified before the Board in November 2009 that he received an occupational hearing examination(s) while working at F.E. Warren Air Force Base, pursuant to which he was told he had hearing loss consistent with exposure to jet engines.  He further testified that he provided a copy of that examination report to "VA" generally.  However, that report does not appear to be associated with the Veteran's claims file.  Thus, the Board finds that remand is necessary to obtain that examination report, along with any other occupational records related to hearing loss.  While it appears that the AOJ requested additional relevant records in September 2014 pursuant to the Board's last remand, records from FEW Air Force Base were not specifically identified as a source of potentially outstanding records. 

Additionally, in a December 2014 addendum, a VA audiological examiner opined that it is less likely as not that the Veteran's hearing loss is related to viral pharyngitis in service, but qualified that "[a]n ENT consultation could be considered."  Based on the foregoing, the Board finds that the Veteran should be scheduled for an ENT examination to address whether the Veteran's hearing loss could be related to his viral illness in service.

On remand, relevant ongoing treatment relevant to hearing loss records should be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for any hearing loss since service, as well as any sources of relevant occupational records, including F.E. Warren Air Force Base.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file, to specifically include any occupational hearing examination performed at F.E. Warren AFB.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

Additionally, obtain relevant ongoing VA treatment records dating since September 2014.

2.  After the above development is completed, schedule the Veteran for a VA ENT examination to determine any relationship between any currently-diagnosed hearing loss and service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran's diagnosed bilateral hearing loss is at least as likely as not related to his military service, to include his November 1968 viral illness documented in the service treatment records.

Information contained in the Veteran's service personnel records, including his service as an aircraft repair mechanic, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's history of any in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  Specifically, the examiner is asked to comment as to whether the Veteran may have both sensorineural hearing loss resulting from acoustic trauma, conductive hearing loss resulting from physical trauma to include the Veteran's multiple motorcycle accidents, both during and subsequent to service, and history of viral pharyngitis during service in November 1968, or any of these.

A complete rationale is required for any opinion stated.  If the requested opinion(s) cannot be provided without resorting to speculation, the examiner must so state. 

3.  After the above and any other necessary development has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


